Housii, J. —
I concur in affirming the judgment on the ground that it dpes not sufficiently appear from the evidence that Burros ever undertook to act as the agent of the county in the purchase of the land in question. Nor does it appear that the county was in any way injured by the agreement between Burros and Snodgrass about bidding for the Miles land. To apply, however, the doctrine of laches to a case like this is going far beyond any decision ever made in England or America, of which I have any knowledge. It is tantamount to denying equitable relief to any person who originally demands it from the heirs or legal representatives of a dead man. I fail to find any evidence in the record tending to show that the county court waited for Burros to die before instituting this suit. Burros bought the land on the 23rd day of April, 1873. The sale by which he was charged to have fraudulently realized the sum of $1,200, was made by him to Mary Butcher on the 20th day of September, 1873. He died on the 2nd day of January, 1874, and this suit was instituted on the 18th day of June, 1874, long before the period fixed by the statute of limitations for instituting such suits had elapsed. It is a strange rule of equity which converts the death of one liable to a civil action, into laches on the part of his legal adversary. The providence of God accuseth no man.